44. 2008 discharge: EU general budget - Section III - Commission
(DE) Mr President, I should like to ask for a technical correction to be made. In paragraph 248, the words 'Kozloduy blocks 1 to 4' should be added after 'at the Kozloduy nuclear power station'.
All these comments will be checked for accuracy.
rapporteur. - Mr President, I was unable to reach Strasbourg and so I thank you very much on behalf of my colleagues who contributed to the debate. I was pleased that the Council was represented, as the discharge process is one which concerns not only the EU institutions, but also the Member States, which the Council represents.
The real meat of my report is the number of proposals that aim to reduce error rates, to pinpoint problems and to improve the matching of information from the Commission and from the Court of Auditors, allowing us all in future to identify and tackle the real problem areas in our expenditure. With the Lisbon Treaty in place, it is time for a review of the discharge process itself.
My report calls for a higher-level debate involving the EU institutions and, of course, the Member States, which are responsible for managing around 80% of expenditure. Although my report is about the 2008 discharge, it contains many issues that are highly topical today. We all want to make sure that Greece can overcome the problems from the past. The section on Turkey has attracted attention and, whilst we must ensure pre-accession funds are used more effectively, let me stress that we are not about to change the nature of the EU's relationship with that country.
All the improvements I have highlighted are essential. The current financial difficulties mean that every euro must be used wisely and bring benefits to the people across our various countries - including the euros in the Structural and Cohesion Funds.
I look forward to working with the Commission and the Court of Auditors over the coming weeks to bring the calls for action in my report to fruition, and I look forward to reporting back to you on their implementation in the coming months.